Citation Nr: 1515066	
Decision Date: 04/08/15    Archive Date: 04/21/15

DOCKET NO.  13-10 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss.  

2. Entitlement to service connection for bilateral hearing loss.

3. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for tinnitus.

4. Entitlement to service connection for tinnitus. 

5. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for migraine headaches.  

6. Entitlement to service connection for migraine headaches.  



ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to May 1971.  He had subsequent service in the National Guard from October 1981 to August 1985.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Virtual VA paperless claims processing system and the Veterans Benefits Management System have been reviewed.  VA treatment records from 2003 to 2013 are part of Virtual VA.  The other documents in the electronic files are either duplicative of the evidence of record or are not pertinent to the present appeal.  

The underlying issues of service connection for bilateral hearing loss, tinnitus, and migraine headaches are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In a decision in October 1999, the Board denied service connection for bilateral hearing loss and tinnitus.  

2. In an unappealed August 2007 rating decision, the RO denied to reopen the claims of service connection for bilateral hearing loss and tinnitus.  

3. In an unappealed August 2007 rating decision the RO denied service connection for migraine headaches. 

4. The additional evidence presented since the August 2007 rating decision relates to previously unestablished facts necessary to substantiate the claims of service connection for bilateral hearing loss, tinnitus, and migraine headaches.  


CONCLUSIONS OF LAW

1. The August 2007 rating decision that denied to reopen the claims of entitlement to service connection for bilateral hearing and tinnitus and denied the claim of service connection for migraine headaches is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).

2. New and material evidence has been submitted since the last denial to reopen service connection for bilateral hearing loss and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2014).

3. New and material evidence has been submitted since the last denial to reopen service connection for tinnitus and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2014).

4. New and material evidence has been submitted since the last denial of service connection for migraine headaches and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the favorable determination to reopen the claims of service connection for bilateral hearing loss, tinnitus, and migraine headaches, the only issues resolved herein, VA's duties to notify and assist are deemed fully satisfied and there is no prejudice to the Veteran in proceeding to decide the issues on appeal.  See 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159.

Claims to Reopen

In the August 2007 rating decision, the RO denied to reopen the claims of service connection for hearing loss and tinnitus.  The RO also denied the claim of service connection for migraine headaches.  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156.  

Evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (Fed. Cir. 2000).  The evidence that is considered in determining whether new and material evidence has been submitted is that received by VA since the last final disallowance of the appellant's claim on any basis.  See Evans v. Brown, 9 Vet. App. 273 (1996).

In the August 2007 rating decision the RO denied to reopen the claims of service connection for bilateral hearing loss and tinnitus on the basis that the evidence received since the last rating decision was not new and material evidence because it did not relate to unestablished facts necessary to substantiate the claims and did not raise a reasonable possibility of substantiating the claims.  In the August 2007 rating decision the RO also denied service connection for migraine headaches based on the determination that the condition was neither incurred in nor caused by service.  

Prior to the August 2007 rating decision, the Veteran's claims to reopen service connection for bilateral hearing loss and tinnitus were denied on multiple occasions.  In October 1999 the Board denied service connection for right ear hearing loss based on the determination that there was no evidence of a right ear hearing loss disability for VA purposes.  The Board denied service connection for left ear hearing loss on the basis that it was not manifest during service, within one year after separation from service or for many years after separation from service nor was it shown to be related thereto.  Lastly, the Board denied service connection for tinnitus based on findings that tinnitus was not manifest during service or for many years after separation from service, nor was it shown to be related thereto.  The Veteran did not appeal the Board and it has become final.  38 U.S.C.A. § 7104.  

Subsequently, in a rating decision in June 2002 the RO noted that while the Veteran was currently treated for hearing loss the evidence received was not new and material evidence as it did not establish that the hearing loss began in service.  In a rating decision in August 2004 the RO continued to deny service connection for bilateral hearing loss and tinnitus based on the determination that the evidence submitted was not new and material evidence.  

The Veteran did not appeal the adverse determinations discussed above nor did he submit any additional evidence within a year following any of the decisions.  See 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011) (holding that in determining whether a decision became final VA is required to determine whether any evidence received within one year of the decision is new and material and prevented the decision from becoming final under 38 C.F.R. § 3.159(b)).   Thus the previous rating decisions became final along with the last final rating decision in August 2007 based on the evidence then of record. 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.302, 20.1103.

The evidence received since the August 2007 rating decision includes a March 2011 statement where the Veteran claimed that his hearing loss, tinnitus, and migraine headaches were secondary to posttraumatic stress disorder (PTSD).  As the RO in March 2013 rating decision granted service connection for PTSD effective September 14, 2009, it is now a service-connected disability.  Thus the Veteran's March 2011 statement raises the matter of secondary service connection for hearing loss, tinnitus, and migraine headaches.  While the Veteran's claims were not previously denied based secondary service connection, the theory of secondary service connection is not a "new" claim, and must be addressed as part of the current claim.  See Bingham v. Nicholson, 421 F.3d 1346, 1349 (2005).  As the Veteran is competent to describe symptoms that he has experienced, his March 2011 statement that his hearing loss, tinnitus, and migraine headaches are secondary to his PTSD raises a reasonable possibility of substantiating the claims of service connection for bilateral hearing loss, tinnitus, and migraine headaches.  In this regard, the Court has clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, when determining whether a claim should be reopened, the credibility of any newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

Accordingly, the Board finds that new and material evidence has been presented to reopen the claims of service connection for bilateral hearing loss, tinnitus, and migraine headaches.  38 C.F.R. § 3.156(a); Shade, 24 Vet. App. 110.  


ORDER

As new and material evidence has been submitted to reopen the claim of service connection for bilateral hearing loss, the appeal to this extent is allowed subject to further action as discussed herein below.  

As new and material evidence has been submitted to reopen the claim of service connection for tinnitus, the appeal to this extent is allowed subject to further action as discussed herein below.  

As new and material evidence has been submitted to reopen the claim of service connection for migraine headaches, the appeal to this extent is allowed subject to further action as discussed herein below.  



REMAND

The Veteran's service treatment records from his period of active duty from June 1969 to May 1971 are missing.  His Social Security number was apparently recorded in service as "[redacted]".  See Veteran's November 2010 statement and DD 214.  While the NPRC in October 2001 verified that his service treatments could not be located, it searched for his records under his correct Social Security Number "[redacted]".  In December 2012 the AOJ issued a memorandum regarding a formal finding of the unavailability of service treatment records from the Veteran's period of active service, noting that the NPRC in May 2002 confirmed the unavailability of the Veteran's service treatment records based on the same data it had in November 2001.  Thus an attempt needs to be made to search for the service treatment records under the Social Security number that the Veteran had recorded in service.  

Further, in March 2011, the Veteran, through his former attorney, stated that in 1969 during service at Fort Bragg he went to the infirmary for his head and after service in the early 1990s received treatment at the VA Medical Center (VAMC) in Detroit, Michigan and since the mid-1990s has received treatment at the VAMC in Jackson, Mississippi.  While the file includes VA treatment records from Jackson and there are some treatment records from the Detroit VAMC associated with Virtual VA, records from the 1990s for head treatment do not appear to be in the file.  Prior to obtaining any opinion, the Veteran's assistance should be obtained to ensure that copies of any outstanding records of pertinent medical treatment are identified and added to the claims file. 

Lastly, the Veteran has asserted that he was treated for hearing problems and a head injury during his active service from June 1969 to May 1971 and alternatively has contended that his bilateral hearing loss, tinnitus, and migraine headaches are secondary to his service-connected PTSD.  See, e.g., March 2011 statement from former attorney, March 2011 statement from Veteran, and May 1998 RO hearing.  Medical records show bilateral hearing loss for VA purposes, tinnitus, and headaches.  See, e.g., May 1998 and May 2003 VA audiological evaluations and August 2006 VA progress note.  Thus a VA examination is warranted as there is competent evidence of bilateral hearing loss, tinnitus, and migraine headaches, evidence suggesting that the disabilities may be related to service; and insufficient competent evidence of file to decide the claims.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  Specifically ask that he provide the dates that he was treated at the Detroit VAMC and Jackson VAMC for his headaches, hearing loss, and tinnitus.  With the Veteran's assistance obtain copies of any pertinent records and add them to the claims file.  In addition to the records that the Veteran identifies obtain treatment records from the early 1990 to 1996 for head treatment from the Detroit VAMC.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified.

2. Contact the NPRC and any other appropriate Federal agency to obtain the Veteran's service treatment records from June 1969 to May 1971 under the Social Security number that he had recorded in service as [redacted]. Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified.

3. Afterwards schedule the Veteran for a VA audiology examination to determine the nature and likely etiology of his current bilateral hearing loss and tinnitus.  All tests and studies deemed necessary should be conducted.  After reviewing the claims folder and examining the Veteran the examiner is asked to determine the following:

a.) Whether it is at least as likely as not (50 percent probability or more) that the current bilateral hearing loss and tinnitus are related to the Veteran's noise exposure in service.  In rendering the opinion that examiner should consider that Veteran's military occupational specialty during service in Vietnam as a cook with an infantry brigade and his contention that he was exposed to noise from gun fire and choppers.  See April 2013 statement from Veteran and May 1998 RO hearing.  

b.) Whether it is at least as likely as not (50 percent probability or more) that bilateral hearing loss and tinnitus was caused or aggravated by the service-connected PTSD.  

A clear explanation for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner is unable to provide an opinion he or she should explain why. 

4. Afterwards schedule the Veteran for a VA neurological examination to determine the nature and likely etiology of his migraine headaches.  All tests and studies deemed necessary should be conducted.  After reviewing the claims folder and examining the Veteran the examiner is asked to determine the following:

a.) Whether it is at least as likely as not (50 percent probability or more) that the migraine headaches were incurred during service.  In rendering the opinion the examiner is asked to consider the Veteran's assertion in October 2003 that during service he fell in the mess hall and bumped his head as well as his contention in April 2013 that his headaches are related to exposure to acoustic trauma during service in Vietnam where he served as a cook in an artillery unit and was exposed to noise from gun fire.  

b.) Whether it is at least as likely as not (50 percent probability or more) that migraine headaches were caused or aggravated by the service-connected PTSD.  

A clear explanation for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner is unable to provide an opinion he or she should explain why. 

5. When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If service treatment records from the Veteran's period of active duty from June 1969 to May 1971 are received and service connection for any of the above disabilities is granted, the AOJ shoulder consider 38 C.F.R. § 3.156(c) in assigning the effective date for the grant of service connection.  If any benefit sought is not granted, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


